DOWNEY, Judge.
Appellant, Irene Lord, appeals from a final summary judgment in favor of appel-lee, Rose Gold, in Lord’s suit for negligence arising out of a slip and fall accident in Gold’s apartment.
We have carefully considered the record evidence of the accident and find that there are reasonable inferences emanating therefrom from which a jury could conclude that Lord was injured as a result of Gold’s negligence in allowing a slippery substance to remain on her apartment floor. Those possible inferences preclude a conclusive finding that no genuine issue of material fact exists.
Accordingly, entry of summary judgment was inappropriate and is hereby reversed and the cause is remanded for further proceedings.
WALDEN and GUNTHER, JJ., concur.